679 S.E.2d 390 (2009)
STATE of North Carolina
v.
Duane E. FIELDS.
No. 139P09.
Supreme Court of North Carolina.
June 17, 2009.
Robert C. Montgomery, Special Deputy Attorney General, Rex Gore, District Attorney, for State of NC.
M. Gordon Widenhouse, Jr., Chapel Hill, for Fields.
Prior report: ___ N.C.App. ___, 673 S.E.2d 765.

ORDER
Upon consideration of the petition filed by State of NC on the 31st day of March 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."
Upon consideration of the petition filed on the 31st day of March 2009 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."